DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 11/11/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites the limitation “wherein the an encapsulant material comprises an epoxy” in line 1-2, lacks proper antecedent basis. Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al ( US  2013/0032942 A1; hereafter Sasaki).

Regarding claim 1, Sasaki discloses an electronic device package, comprising: 
a substrate ( Fig 13, substrate 10) ; a plurality of electronic components ( Fig 13, 4, 4B and 4C, Para [ 0095-0099]) in a stacked relationship  ( Fig 13, 4, 4B and 4C, Para [ 0095-0099]), each of the electronic components  ( Fig 13, 4, 4B and 4C, Para [ 0095-0099])  being electrically coupled to the substrate ( Fig 13, substrate 10)  via a wire bond connection ( wire 26B) and spaced apart from an adjacent electronic component to provide clearance for the wire bond connection  ( wire 26B); and an encapsulant material ( Fig 13, sealing material 8, Para [0080) encapsulating the electronic components ( Fig 13, 4, 4B and 4C, Para [ 0095-0099]), wherein a first portion of the encapsulant material ( Fig 13, sealing material 8, Para [0080)  is disposed between center portions of adjacent electronic components ( Fig 13, 4, 4B and 4C, Para [ 0095-0099]), a second portion of the encapsulant material  ( Fig 13, sealing material 8, Para 

Alternate Rejection:

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims  1-3, 6, 8, 10, 13-15, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al ( US 2008/0029903 A1; hereafter Lin ) in view of  Sasaki et al ( US  2013/0032942 A1; hereafter Sasaki).

Regarding claim 1, Lin discloses an electronic device package, comprising: 

But, Lin does not disclose explicitly wherein a first portion of the encapsulant material is disposed between center portions of adjacent electronic components, a second portion of the encapsulant material is on a top surface of an uppermost one of the plurality of electronic components, and a third portion of the encapsulant material is along lateral sides each of the plurality of electronic components, and wherein the first, second and third portions of the encapsulant material are continuous with one another.
In a similar field of endeavor, Sasaki discloses wherein a first portion of the encapsulant material ( Fig 13, sealing materials 8, Para [ 0037]) is disposed between center portions of adjacent electronic components ( element 4, 4B, 4c), a second portion of the encapsulant material is on a top surface of an uppermost one of the plurality of electronic components ( Fig 13, sealing materials 8, Para [ 0037]), and a third portion of the encapsulant material is along lateral sides each of the plurality of electronic components ( Fig 13, sealing materials 8, Para [ 0037]), and wherein the first, second and third portions of the encapsulant material are continuous with one another ( Fig 13, sealing materials 8, Para [ 0037]).
Since Lin and Sasaki are both from the similar field of endeavor, and discloses stacked semiconductor chips encapsulated by the sealing materials, the purpose disclosed by Sasaki would have been recognized in the pertinent art of Lin. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin in light of Sasaki teaching “wherein a first portion of the encapsulant material ( Fig 13, sealing materials 8, Para [ 0037]) is disposed between center portions of adjacent electronic components ( element 4, 4B, 4c), a second portion of the encapsulant material is on a top surface of an uppermost one of the plurality of electronic components ( Fig 13, sealing materials 8, Para [ 0037]), and a third portion of the encapsulant material is along lateral sides each of the plurality of electronic components ( Fig 13, sealing materials 8, Para [ 0037]), and wherein the first, second and third portions of the encapsulant material are continuous with one another ( Fig 13, sealing materials 8, Para [ 0037])” for further advantage such as protects stacked chips and improve device performance.

Regarding claim 2, Lin and Sasaki discloses the electronic device package of claim 1, Lin further discloses the further comprising at least one spacer ( Fig 5, ball spacer 360, Para [ 0038]) separating adjacent electronic components (Chips 200a-200d, Para [ 0037]) from one another to provide clearance for the wire bond connections (320).  

Regarding claim 3, Lin and Sasaki discloses the electronic device package of claim 2, Lin further discloses wherein the at least one spacer comprises a polymer (Para [0038]). 

Regarding claim 6, Lin and Sasaki discloses the electronic device package of claim 2, Lin further discloses wherein the at least one spacer comprises a bump configuration (360).
  
Regarding claim 8, Lin and Sasaki discloses the electronic device package of claim 6, Lin further discloses wherein the bump configuration comprises a dot bump configuration (360). 

Regarding claim 10, Lin and Sasaki discloses the electronic device package of claim 2, Lin further discloses wherein the at least one spacer comprises a film over wire (FOW) (layer 230, Para [0040]).

Regarding claim 13, Lin and Sasaki discloses the electronic device package of claim 2, Lin further discloses wherein the at least one spacer (360) is disposed partially between the center portions of adjacent electronic components (Chips 200a-200d, Para [0037]).  

Regarding claim 14, Lin and Sasaki discloses the electronic device package of claim 2, Lin further discloses wherein the at least one spacer (360) is disposed between peripheral portions of adjacent electronic components (Chips 200a-200d, Para [0037]).  

Regarding claim 15, Lin and Sasaki discloses the electronic device package of claim 2, Lin further discloses wherein the at least one spacer (360) is in contact with opposing surfaces of adjacent electronic components (200a), and an interface area of the at least one spacer (360) and one of the opposing surfaces is less than or equal to 10% of a surface area of the opposing surface (die 200a surface).

Regarding claim 16, Lin and Sasaki discloses the electronic device package of claim 1, Lin further discloses wherein the encapsulant (340a) is in contact with opposing surfaces of adjacent electronic components (Chips 200a-200d, Para [0037]), and an interface area of the encapsulant (340a) and one of the opposing surfaces is greater than or equal to 50% of a surface area of the opposing surface (340a, sidewall).

Regarding claim 19, Lin discloses the electronic device package of claim 1, But, Lin does not disclose explicitly wherein the an encapsulant material comprises an epoxy.  
In a similar field of endeavor, Sasaki discloses wherein the an encapsulant material comprises an epoxy (Para [0037]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin in light of Sasaki teaching “wherein the an encapsulant material comprises an epoxy (Para [0037])” for further advantage such as to provide better insulation and improve device performance.

Regarding claim 22, Lin and Sasaki discloses the electronic device package of claim 1, Lin further discloses wherein the electronic components are identical (Chips 200a-200d, Para [0037]).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al ( US 2008/0029903 A1; hereafter Lin ) in view of  Sasaki et al ( US  2013/0032942 A1; hereafter Sasaki) as applied claims above and further in view of  Seng et al ( US  2007/0194415 A1; hereafter Seng).

Regarding claim 4, Lin and Sasaki discloses the electronic device package of claim 3, But, Lin and Sasaki does not disclose explicitly wherein the polymer comprises a thermoset polymer, a thermoplastic polymer, or a combination thereof.  
In a similar field of endeavor, Seng discloses wherein the polymer comprises a thermoset polymer, a thermoplastic polymer, or a combination thereof (Para [0044]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Seng teaching “wherein the polymer comprises a thermoset polymer, a thermoplastic polymer, or a combination thereof (Para [0044])” for further advantage such as to provide better insulation and improve device performance.

Regarding claim 5, Lin and Sasaki discloses the electronic device package of claim 3, But, Lin and Sasaki does not disclose explicitly wherein the polymer comprises an epoxy. 
In a similar field of endeavor, Seng discloses wherein the polymer comprises an epoxy (Para [0027]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Seng teaching “wherein the polymer comprises an epoxy (Para [0044])” for further advantage such as to provide better insulation and improve device performance.
 
Regarding claim 9, Lin and Sasaki discloses the electronic device package of claim 2, But, Lin and Sasaki does not disclose explicitly wherein the at least one spacer comprises a silicon spacer. 
In a similar field of endeavor, Seng discloses wherein the at least one spacer comprises a silicon spacer (Para [0044]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Seng teaching “wherein the at least one spacer comprises a silicon spacer (Para [0044])” for further advantage such as to provide better insulation and improve device performance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al ( US 2008/0029903 A1; hereafter Lin ) in view of  Sasaki et al ( US  2013/0032942 A1; hereafter Sasaki) as applied claims above and further in view of    Lam ( US 2011/0062598 A1; hereafter Lam).

Regarding claim 11, Lin and Sasaki discloses the electronic device package of claim 2, But, Lin and Sasaki does not disclose explicitly wherein the at least one spacer is disposed at least partially over one or more of the wire bond connections.  
In a similar field of endeavor, Lam discloses wherein the at least one spacer is disposed at least partially over one or more of the wire bond connections (Fig 2, spacer-211 and wire 215).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Lam teaching “wherein the at least one spacer is disposed at least partially over one or more of the wire bond connections (Fig 2, spacer-211 and wire 215)” for further advantage such as to provide better electrical connectivity.

 
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al ( US 2008/0029903 A1; hereafter Lin ) in view of  Sasaki et al ( US  2013/0032942 A1; hereafter Sasaki) as applied claims above and further in view of     Katsurayama et al ( US 2010/0102446 A1; hereafter Katsurayama).

Regarding claim 17, Lin and Sasaki discloses the electronic device package of claim 1, But, Lin and Sasaki does not disclose explicitly wherein adjacent electronic components are spaced apart from one another by a distance of at least 30 µm.  
In a similar field of endeavor, Katsurayama discloses wherein adjacent electronic components are spaced apart from one another by a distance of at least 30 µm (Para [0022]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Katsurayama teaching “wherein adjacent electronic components are spaced apart from one another by a distance of at least 30 µm (Para [0022])” for further advantage such as high density multi-chip packaging device.

Regarding claim 18, Lin and Sasaki discloses the electronic device package of claim 1, But, Lin and Sasaki does not disclose explicitly wherein adjacent electronic components are spaced apart from one another by a distance of no more than 300 µm.  
In a similar field of endeavor, Katsurayama discloses wherein adjacent electronic components are spaced apart from one another by a distance of no more than 300 µm (Para [0022]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Katsurayama teaching “wherein adjacent electronic components are spaced apart from one another by a distance of no more than 300 µm (Para [0022])” for further advantage such as high density multi-chip packaging device.

Claims  20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al ( US 2008/0029903 A1; hereafter Lin ) in view of  Sasaki et al ( US  2013/0032942 A1; hereafter Sasaki) as applied claims above and further in view of   Ng et al ( US 2015/0311185 A1; hereafter Ng).


Regarding claim 20, Lin and Sasaki discloses the electronic device package of claim 1, But, Lin and Sasaki does not disclose explicitly wherein at least one of the electronic components comprises computer memory.  
In a similar field of endeavor, Ng discloses wherein at least one of the electronic components comprises computer memory (Para [0011]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Ng teaching “wherein at least one of the electronic components comprises computer memory (Para [0011])” for further advantage such as high density multi-chip packaging device.

Regarding claim 21, Lin and Sasaki discloses the electronic device package of claim 1, But, Lin and Sasaki does not disclose explicitly wherein at least one of the electronic components comprises an integrated circuit.
  In a similar field of endeavor, Ng discloses wherein at least one of the electronic components comprises an integrated circuit (Para [0011]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Ng 

Regarding claim 23, Lin and Sasaki discloses the electronic device package of claim 1, But, Lin and Sasaki does not disclose explicitly wherein the substrate is configured to facilitate electrically coupling the electronic device package with an external electronic component.  
In a similar field of endeavor, Ng discloses wherein the substrate (102, Para [0013]) is configured to facilitate electrically coupling the electronic device package (106a/106b) with an external electronic component (Para [0013]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Ng teaching “wherein the substrate (102, Para [0013]) is configured to facilitate electrically coupling the electronic device package (106a/106b) with an external electronic component (Para [0013])” for further advantage such as high density multi-chip packaging device.

Regarding claim 24, Lin and Sasaki discloses the electronic device package of claim 23, But, Lin and Sasaki does not disclose explicitly further comprising a plurality of solder balls coupled to the substrate to facilitate electrically coupling the electronic device package with the external electronic component.
In a similar field of endeavor, Ng discloses a plurality of solder balls (114) coupled to the substrate (102) to facilitate electrically coupling the electronic device package with the external electronic component ( Para [ 0013]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lin and Sasaki in light of Ng teaching “a plurality of solder balls (114) coupled to the substrate (102) to facilitate electrically coupling the electronic device package with the external electronic component (Para [0013])” for further advantage such as high density multi-chip packaging device.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.